Citation Nr: 1439492	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or major depression, for the purpose of accrued benefits.

2.  Entitlement to service connection for alcoholism for the purpose of accrued benefits.

3.  Entitlement to service connection for a seizure disorder, to include as secondary to alcoholism, for the purpose of accrued benefits.

4.  Entitlement to service connection for dementia, claimed as secondary to alcoholism, for the purpose of accrued benefits.

5.  Entitlement to service connection for the cause of the Veteran's death.  

6.  Entitlement to Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her aunt


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  He died on December [redacted], 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously before the Board in March 2012, on which occasion it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include major depression, is not shown to have been present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Posttraumatic stress disorder is not shown to have been present in service, or at any time thereafter.

3.  Alcoholism is not shown to have been present in service, or for many years thereafter, and is in fact the result of the Veteran's own willful misconduct.

4.  A seizure disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

5.  Dementia is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

6.  The Veteran died on December [redacted], 2007.  

7.  According to the Certificate of Death, the immediate cause of the Veteran's death was alcoholic dementia, due to, or as a consequence of, a seizure disorder, due to, or as a consequence of, depression, due to, or as a consequence of, chronic obstructive pulmonary disease.  

8.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

9.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.

10.  The Veteran did not die as a result of a service-connected disability, nor was a permanent and total service-connected disability in existence at the time of his death.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include posttraumatic stress disorder, and/or major depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2013).

2.  Alcoholism constituting willful misconduct was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 301, 3.303, 3.1000 (2013).  

3.  A seizure disorder was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).  

4.  Dementia was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

5.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).  

6.  The criteria for entitlement to Dependents' Educational Assistance under the provisions of Chapter No. 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A (West 2002); 38 C.F.R. § 3.807 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant in November 2007, February 2008, and May 2012 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at an RO hearing in June 2009, and at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and statements from the appellant's and Veteran's various family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for the Purpose of Accrued Benefits

The appellant (the widow of the Veteran) seeks entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder and major depression), alcoholism, a seizure disorder, and dementia for the purpose of accrued benefits.  In pertinent part, it is contended that the Veteran's depression and/or posttraumatic stress disorder had its origin in service, and eventually led to the alcoholism from which the Veteran suffered.  Further contended is that the Veteran's alcoholism was "self medication" for his depression and/or posttraumatic stress disorder, and that his seizure disorder and dementia were, in fact, the result of that alcoholism.

In that regard, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be established for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a seizure disorder or dementia, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002): 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an inservice stressor, and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  However, if the claimed stressor is not combat-related (as in this case), and posttraumatic stress disorder has not been diagnosed in service, the Veteran's lay testimony regarding the inservice stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  An injury or disease incurred during active military, naval or air service shall not be deemed to have been incurred in line of duty if such injury or disease was the result of abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2013).  

Notwithstanding the aforementioned, service connection for alcohol abuse is possible if the abuse of alcohol was acquired secondary to, or is a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001).  However, "veterans can only recover if they can adequately establish that their alcohol...abuse disability is secondary to or is caused by their primary service-connected disorder...Such compensation would only result where there is clear medical evidence establishing that the alcohol...abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol...abuse disability is not due to willful wrongdoing."  Id. at 1381.

Pursuant to applicable law and regulation, where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid, will first be paid to the Veteran's spouse, with the word "spouse" meaning the surviving spouse of the Veteran whose marriage meets the requirements of 38 C.F.R. § 3.1(j) or 3.52 (2013).  Applications for accrued benefits must be filed within one year after the date of death.  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of her claim for VA benefits pending on the date of death.  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).

In the present case, the Veteran's claims for service connection were pending at the time of his death.  The appellant's claims for service connection for the purpose of accrued benefits were received in January 2008, well within a year of the Veteran's death on December [redacted], 2007.  Accordingly, she may proceed with her claims for accrued benefits.  

In that regard, a review of the record shows that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder (including posttraumatic stress disorder and major depression), alcoholism, a seizure disorder, and dementia.  In fact, a service separation examination conducted in April 1966 was essentially unremarkable, and no pertinent diagnoses were noted.

The earliest clinical indication of the potential presence of any of the disabilities at issue is revealed by VA outpatient records dated in March 1994, almost 30 years following the Veteran's discharge from service, at which time there was noted the presence of depression, substance abuse, and a seizure disorder.  Significantly, while at the time of a period of private hospitalization in April 1994, the Veteran once again received a diagnosis of seizure disorder, as well as alcoholism "in remission," at no time during that hospitalization were either of those disabilities described as being in any way related to the Veteran's period of active military service.

The Board observes that, during the course of VA outpatient treatment in August 1994, it was noted that the Veteran had experienced only two different "groups" of seizure activity, once in September 1991 when he stopped alcohol, and again in March 1994 when his Xanax dosage was decreased.  The clinical impression was of withdrawal seizures and Benzodiazepine addiction, with the Veteran "motivated" to continue the tapering of his medication.  

At the time of a subsequent VA general medical examination in December 1994, the Veteran gave a history of "seizures," during which he reportedly "jerked and carried on" due to alcohol withdrawal.  According to the Veteran, he had experienced no alcohol history for the last year.  Nor had he experienced any seizures, or undergone therapy for such seizures.  The pertinent diagnoses noted were history of ethanol addiction; and history of ethanol delirium tremors.  

The earliest clinical indication of the presence of dementia is revealed by VA records dated in August 2007, more than 40 years following his discharge from service, at which time there was noted a diagnosis of dementia, "probably alcohol related."  Significantly, while during the course of VA outpatient treatment in July 2007, the Veteran received a diagnosis of "parasomnias versus seizure disorder versus amnestic disorder versus posttraumatic stress disorder," as of the time of subsequent VA outpatient treatment in September 2007, it was noted that posttraumatic stress disorder had been "ruled out."  

Received in August 2009 (admittedly more than a year after the Veteran's death), was a copy of a local newspaper article dated on September 6, 1965, accompanied by a death certificate, indicating that the Veteran's father had been killed in a motor vehicle accident the previous evening.  (According to the Veteran, this was the "stressor" responsible for the psychiatric problems which reportedly began during his period of active military service).  

In response to an inquiry as to whether the Veteran's depression and/or seizure disorder initially manifested during his period of active military service, a VA physician, in mid April 2012, indicated that, following a review of the Veteran's service treatment records, as well as VA and private medical records, he was of the opinion that the Veteran's depression and/or seizure disorder were not caused by or the result of his military service.  Moreover, the Veteran's alcohol abuse was similarly not caused by or related to military service.  As a rationale for that opinion, the evaluating physician indicated that the Veteran had not been treated for depression and did not have a seizure disorder while on active duty.  Moreover, there were no service records indicating treatment for such problems, and the Veteran denied any such problems on his separation examination.  According to the evaluating physician, the episode which reportedly occurred at the Veteran's father's funeral (where the Veteran alleges to have had a seizure) was never proven to be a seizure.  Rather, it was likely a stressful time for the Veteran, during the course of which he experienced a vasovagal episode (i.e. fainting spell), which could be associated with mild jerking of the extremities.  Regardless, according to the examiner, the Veteran was not observed to have had a true seizure until the 1990's, which seizure was associated either with Xanax or alcohol withdrawal.  In the opinion of the examiner, the Veteran's claims of depression due to his father's death would be better classified as sadness and grief over the death of a beloved relative.  Moreover, the Veteran's dementia was neither caused by nor related to his military service.  Noted by the examiner was that the Veteran did not serve in a combat zone, and had, in fact been stationed in Europe during his foreign service.  Moreover, the Veteran's alcohol abuse was not caused by or related to his military service, but was rather caused by his own willful misconduct.

In late August 2012, a VA psychologist, following a review of the Veteran's entire claims folder, including service treatment records, and both VA and private medical records, offered her opinion that it was less likely than not the case that the Veteran's depression manifested itself during military service.  This was felt to be the case given that there was absolutely no collateral evidence supporting the claim.  In fact, service records were negative for complaints of depression, or psychiatric complaints of any kind.  Moreover, there was no evidence of any mental health concern until 1994.  According to the evaluating psychologist, at that time, the Veteran presented to his local VA Medical Center with complaints of anxiety which were likely due to Benzodiazepine dependence which was clearly documented at the time.  In the opinion of the examiner, there was no evidence that any mental health concern (other than substance abuse) existed prior to 1994, and given that 1994 was almost 30 years following his discharge, there was "no way to construe that it was in any way related to his military service period."  The evaluating psychologist went on to indicate that the Veteran had an extensive history of alcoholism and Benzodiazepine dependence that had its onset prior to his anxiety.  As such, the evidence suggested that substance abuse was a primary issue and not secondary to any service-connected condition.  Moreover, there was no evidence that any psychiatric condition caused the Veteran's alcoholism.  In fact, it was likely, based on record review, that the Veteran's substance abuse caused his anxiety.  Finally, according to the examiner, a review of records indicated that the Veteran never reported any posttraumatic stress disorder symptoms, and, in fact, there is no evidence that posttraumatic stress disorder was ever present.  

The Board finds the aforementioned opinions highly probative, because those opinions were based upon a review of the Veteran's claims folder, as well as other pertinent medical records, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that, while he was alive, the Veteran suffered from an acquired psychiatric disorder (including posttraumatic stress disorder and/or major depression), alcoholism, a seizure disorder, or dementia which was in any way related to his period of active military service.  Moreover, the overwhelming weight of the evidence is to the effect that, during his lifetime, the Veteran suffered only from primary (as opposed to secondary) alcoholism, which was clearly due to his own willful misconduct.  

Service Connection for the Cause of the Veteran's Death

In addition to the above, the appellant in this case seeks entitlement to service connection for the cause of the Veteran's death.  In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).  

In the case at hand, and as noted above, a review of the record discloses that the Veteran died on December [redacted], 2007.  According to the Certificate of Death, the immediate cause of the Veteran's death was alcohol dementia, due to, or as a consequence of, a seizure disorder, due to, or as a consequence of, depression, due to, or as a consequence of, chronic obstructive pulmonary disease.  At the time of the Veteran's death, service connection was not in effect for any disability.

Service treatment records, it should be noted, are entirely negative for any of the disabilities which reportedly played a part in the Veteran's death.  In that regard, and as noted above, service connection has now been denied for alcoholic dementia, a seizer disorder, and depression.  Significantly, to the extent that chronic obstructive pulmonary disease may have played a part in the Veteran's death, service treatment records show no evidence of that disability.  Moreover, at the time of a service separation in April 1966, the Veteran's lungs and chest were entirely within normal limits, as were radiographic studies of the Veteran's chest.  The earliest clinical indication of the presence of chronic obstructive pulmonary disease is revealed by records dated many years following the Veteran's discharge from service, records which appear to indicate that such pathology was due to a long history of cigarette smoking.

The Board observes that, following the aforementioned review of the Veteran's records in mid-August 2012, a VA physician offered his opinion that, while according to the Certificate of Death, the Veteran did die from complications of alcoholism, dementia, and a seizure disorder; none of those disorders were caused by or related to his military service.  Moreover, the VA psychologist who reviewed the Veteran's records in late August 2012 was of the opinion that "there was no evidence" that the Veteran's depression contributed in any way to his death.  Further noted was that, while the Veteran's Death Certificate listed alcoholism as a cause of death, there was no evidence that the Veteran's alcoholism was anything other than a primary disorder.

Once again, the Board finds the aforementioned opinions of VA examiners highly probative, because those opinions were based upon a full review of the Veteran's claims file, including all evidence both pro and con regarding the nature and etiology of the disabilities which ultimately led to the Veteran's death.  The VA examiners' opinions are also consistent with the other evidence of record, which is to say, the VA and private treatment records considered in evaluation of the appellant's claim.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that a service-connected disability or disabilities did not cause or contribute substantially or materially to the Veteran's death.

In evaluating the appellant's claims for service connection for the purpose of accrued benefits and cause of death, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has attributed the Veteran's psychiatric disorder, alcoholism, seizure disorder, and dementia either directly or indirectly to his period of active military service, and, in conjunction with chronic obstructive pulmonary disease, to his death.  However, there is no persuasive evidence that any of the disabilities at issue are in any way causally related to the Veteran's active military service.  Nor is there persuasive evidence that a service-connected disability or disabilities caused or contributed substantially or materially to the Veteran's death.  Under the circumstances, the appellant's claims must be denied.  

In reaching this determination, the Board acknowledges the appellant's testimony, and that of her aunt, regarding the disabilities currently before the Board.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period of active military service.  The appellant's statements and history, as well as those of her aunt, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the appellant and her aunt, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issues regarding the etiology of the disabilities in question and the cause of the Veteran's death fall outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant or her aunt possess.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir. 2007).  

Dependents' Educational Assistance

Pursuant to applicable law and regulations, Dependents' Educational Assistance is derived from a Veteran who is discharged under other than dishonorable conditions; and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  In addition, eligibility exists for a service person who died in service.  Finally, eligibility may be derived from a service member who, as a member of the Armed Services, has been listed for more than ninety (90) days as missing in action, captured in the line of duty by a hostile force, or forcibly detained, or interned in the line of duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2013).
In the case at hand, a review of the Veteran's DD Form 214 shows that he was discharged from service with an honorable discharge.  However, and as noted above, the Veteran did not die as a result of his service-connected disability.  Nor was there a permanent and total service-connected disability in existence at the time of his death.  Accordingly, eligibility for Dependents' Educational Assistance under the provisions of Chapter No. 35, Title 38, United States Code, has not been established.

ORDER

Entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and/or major depression), for the purpose of accrued benefits is denied.

Entitlement to service connection for alcoholism for the purpose of accrued benefits is denied.

Entitlement to service connection for a seizure disorder, to include as secondary to alcoholism, for the purpose of accrued benefits is denied.  

Entitlement to service connection for dementia, to include as secondary to a seizure disorder, for the purpose of accrued benefits, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependents' Educational Assistance under the provisions of Chapter 35, Title 38, United States Code, is denied.  


	                     ______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


